DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-17 in the reply filed on 3/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement or state positively with or without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
The Examiner wishes to point out to applicant that claims 1-17 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 I and 2114-2115 for further details).
Claim Objections
Claim 4 is objected to because of the following informalities:  there needs to be a comma after convexly in part b.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Dependent claims not listed separately below are rejected due to their dependency.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The phrase is used three times in claim 1, at line 2, line 4, and line 10.  It is also unclear as to where the “in particular” ends.  Is the phrase “in particular in layer or continuously” or “in particular in layer or continuously, a material that is solidifiable under the action of radiation”.  Either phrase is indefinite, it is more so since it is unclear what part should be construed to be part of the improper phrasing.
Claim 1 is seen as vague and indefinite due to the redundant phrasing used in lines 1-5. 
{A system for manufacturing a three-dimensional object by solidifying, in particular in layers or continuously, a material that is solidifiable under the action of radiation} and  {wherein the system includes a device for manufacturing a three-dimensional object by solidifying, in particular in layers or continuously, a material that is solidifiable under the action of radiation}.  These two phrases are saying the same thing, except adding the word device in the second phrase which really doesn’t add anything more than what the first phrase has already said, since the claimed functions of the device and system are the same.  Figure 1 shows device 18 and system 10 pointing to 
Regarding claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, and 14 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 is not further limiting since claim 4 can be read as “the carrier surface takes a structured form”.  Technically everything has a structured form, thus this wording does not further limit the carrier surface.
Claim 6 does not further limit claim 1 since the device already includes the carrier arrangement.  The device in claim 1 would automatically have the carrier arrangement, otherwise it would not be able to manufacturing anything.
Claim 14 is not further limiting, since a lifting arrangement would naturally already operate in relation to the direction of gravity no matter which direction it is moving.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EOS (DE 29907262, already of record, with machine translation).  Regarding claim 1, EOS teaches:
Wherein the system (the printer shown in Figure 1) includes a carrier arrangement (Figure 1, building platforms 21/21’ and plate 20) for holding the three-dimensional object that has been solidified from the solidifiable material, wherein on the one hand at least one of the carrier arrangement and a part thereof, and on the other the device, are formed such that they are detachably connectable to one another (the building platforms 21/21’ are detachably connected to the plate 20 via clamping elements 34/35 and fastening screws 25 as seen in Figures 1, 3a, and 3b)
Regarding claim 2, EOS teaches:
a)    the carrier arrangement includes a carrier base body (plate 20) and at least one carrier element (building platforms 21/21’), and in that the carrier base body and the at least one carrier element are formed such that they are detachably connectable to one another (the building platforms 21/21’ are detachably connected to the plate 20 via clamping elements 34/35 and fastening screws 25 as seen in Figures 1, 3a, and 3b)
Regarding claim 3, EOS teaches:
Wherein the carrier arrangement defines a carrier surface on which the solidified three-dimensional object is held (As seen in Figure 1 and 3a the upperside 30 of the build platforms 21/21’ is the carrier surface where the object 50’50’ is made.  Another possible interpretation is that the surface of plate 20 is defines the carrier surface since that is the surface against which the platforms 21/21’ are held)
Regarding claim 4, EOS teaches:
a) at least one of the carrier base body and the at least one carrier element define the carrier surface (see remarks regarding claim 3)
b) the carrier surface takes a form that is planar (the upperside 30 of EOS is planar) or, facing away from the carrier arrangement, is curved concavely or convexly, or takes a structured form (every object is structured in some fashion or the other, thus the upperside 30 of EOS is as claimed)
Regarding claim 5, EOS teaches:
Wherein the carrier surface has at least one recess or aperture and the at least one recess takes the form of a groove or a hole or an indentation (The second interpretation of claim 3 as discussed above makes the top surface of plate 20 the carrier surface, as seen in Figure 2, 3a, and 3b there are multiple recesses and apertures in the form of grooves, holes, and indentations (though holes 22, fitting bores 23, grooves 29a/b, threaded sections 24, second sections 26))



Regarding claim 6:
Wherein the device includes the carrier arrangement (the printer of EOS includes the previously discussed carrier arrangement, see also the 112b and 112d rejections above)
Regarding claim 7, EOS teaches:
Wherein the carrier arrangement includes a carrier base body and at least one carrier element (As previously discussed), and in that the carrier base body and the at least one carrier element are formed such that they are detachably connectable to one another (As previously discussed), wherein the system comprises a coupling arrangement for temporarily coupling the carrier base body and the at least one carrier element in a coupled position (the clamping elements 34/35/34/35’ an and fastening screws 25 temporarily couple the plate 20 and platforms 21/21’)
Regarding claim 8, EOS teaches:
Wherein the coupling arrangement includes at least one first coupling element and at least one second coupling element (the clamps 34/35 and screws 25 are seen as the first and second coupling elements), of which one is formed or arranged on the carrier base body and the other on the at least one carrier element, and in the coupled position engage at least one of with force locking (the downward force applied by the clamping elements 34/35 in the side grooves 33 of platforms 21/21’) and positive locking (the fastening screws 25 going into their respective bores would be seen as positive locking) and by substance-to-substance bond


Regarding claim 9, EOS teaches:
Wherein at least one of
a)    the at least one first coupling element and the at least one second coupling element are disengaged in an uncoupled position in which the carrier base body and the at least one carrier element are completely separated from one another (When one unscrews the screws 25 the clamping force is removed from the clamp 34/35, thus it acts as claimed)
and/or
b)    the at least one first coupling element takes the form of a coupling receiver (clamping elements 34/35), and in that the at least one second coupling element takes the form of a coupling projection that corresponds to the coupling receiver (fastening screws 25)
Regarding claim 10, EOS teaches:
Further comprising a container (Figure 1, container 1) for the solidifiable material, wherein the carrier arrangement and the container are formed or arranged movable relative to one another (Figure 1, height adjustment device 3 connected to the unlabeled piston with base plate 2 moves the plate 20 up and down inside the container 1)
Regarding claim 11, EOS teaches:
Further comprising a lifting arrangement for moving the carrier arrangement relative to at least one of a radiation source and to the container (Figure 1, height adjustment device 3 connected to the unlabeled piston with base plate 2 moves the plate 20 up and down (see arrows), thus relative to irradiation device 4)

Regarding claim 12, EOS teaches:
a)    a coupling arrangement for temporarily coupling the lifting arrangement and the carrier arrangement in a coupled position (Figure 1, base plate 2 and plate 20 are temporarily coupled via fastening screws 22a)
b)    a coupling arrangement for temporarily coupling the lifting arrangement and the carrier arrangement in a coupled position (Figure 1, base plate 2 and plate 20 are temporarily coupled via fastening screws 22a), wherein the coupling arrangement includes at least one first coupling element and at least one second coupling element, of which one is formed or arranged on the lifting arrangement and the other on the carrier arrangement (the screws 22a and the matching threaded holes), and which in the coupled position engage at least one of with force locking (the force of screws 22a) and positive locking (the screwing of screws 22a into the threads) and by substance-to-substance bond.
Regarding claim 13, EOS teaches:
Further comprising a coupling arrangement for temporarily coupling the lifting arrangement and the carrier arrangement in a coupled position, wherein the coupling arrangement includes at least one first coupling element and at least one second coupling element, of which one is formed or arranged on the lifting arrangement and the other on the carrier arrangement, and which in the coupled position engage at least one of with force locking and positive locking and by substance-to-substance bond (See remarks regarding claim 12), wherein at least one of
a) the at least one first coupling element and the at least one second coupling element are disengaged in an uncoupled position in which the lifting arrangement and 
and/or
b) the at least one first coupling element takes the form of a coupling receiver (threaded screw hole), and in that the at least one second coupling element takes the form of a coupling projection that corresponds to the coupling receiver (screw 22a)
Regarding claim 14, EOS teaches:
Wherein the lifting arrangement is formed for the purpose of raising and lowering the carrier arrangement in relation to the direction of gravity (As seen in Figure 1 the height adjustment device 3 connected to the unlabeled piston with base plate 2 moves the plate 20 up and down)
Regarding claim 15, EOS teaches:
Further comprising an exposing arrangement for the purpose of exposing the solidifiable material by the application of radiation thereto (Figure 1, irradiation device 4, directed light beam 5, deflection device 6, control 9, and deflected beam 7)
Regarding claim 16, EOS teaches:
Wherein at least one of
a) the exposing arrangement includes a radiation source (irradiation device 4)
and/or  b) the exposing arrangement includes an imaging arrangement (deflection device 6)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over EOS.  Regarding claim 17:
Wherein the at least one carrier element is in the form of a flat, C-shaped plate
The building platforms 21/21’ are flat but not C-shaped.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the shape of a known part in a known apparatus is obvious design choice See MPEP 2144.04 I and IV B) since the function would be the same.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/TIMOTHY KENNEDY/           Primary Examiner, Art Unit 1743